Curia,per Johnson, Chancellor.
The bill in this case, prayed amongst other things, that the defendant might be decreed to deliver up to him a certain female slave, and on an appeal from the Circuit Court decree, dismissing the bill for want of jurisdiction, to the Equity Court of Appeals, that Court were equally divided on the question, whether in general, that Court would entertain a bill for the specific delivery of slaves, and therefore referred that question to this Court, which has decided that question in favor of the complainant. The other questions in the cause, remaining unheard and undecided; and it is now moved, on the part of the complainant, that the cause be reinstated on the docket of this Court; and that he have leave to move for further orders in the case.
*269The real question is, whether this Court will entertain a particular question, arising in a cause, without having the whole case before them. The act of 1836, which gave to this Court its, present organization, answers this question. The seventh section provides, amongst other things, “ that an appeal shall also lie to all the Judges, upon all questions, upon which, either of the Courts of Appeals shall be divided.” It is the question and not' the case, upon which either of the Courts of Appeals may be divided, that gives jurisdiction to this'Court.
A contrary interpretation would lead to great inconvenience and embarrassment. I remember a case in Equity, for the marshalling the assets of an insolvent estate, in which, at least thirty distinct issues of law, or of fact, were involved, all of which might have been made the subject of appeal, and it might well have happened, that the Court of Appeals might have concurred with the Circuit Court, in all except one; and it would be unreasonable to suppose, that the Legislature could have intended, that this Court should have travelled through the whole of that voluminous case, to get at. the only question, about which there was any doubt.
I suppose, that a different rule would apply to cases referred to this Court, by the law Court of Appeals. In that jurisdiction, by a regular course of pleading, every case is resolved'into a single question of law or fact, to get at which it is necessary to go through the whole case ; there may be exceptions, but none occur to me at present.
The case is therefore referred back to the Equity Court of Appeals, for the determination of the other matters involved in' it.
DAVID JOHNSON.